EXHIBIT 10.1



Kreisler Manufacturing Corporation

Board of Directors Compensation Plan

Approved by the Board of Directors February 13, 2007



Members of the Board of Directors of Kreisler Manufacturing Corporation (the
"Company") who are not employees of, or consultants to, the Company will be
compensated in accordance with the following:

 * Board of Directors Annual Fee $10,000

 * Committee Chair Annual Fees

 * Audit Committee $5,000
 * Compensation Committee $2,500
 * Nominating and Corporate Governance Committee $2,500
   

 * Attendance at Board of Directors Meetings
    * In-person attendance $750
    * Telephonic attendance $250
    * Maximum annual amount $3,500

Beginning February 13, 2007, Board of Directors and Committee Chair annual fees
will be paid in two equal installments on or about January 1 and July 1 of each
year. Board of Directors meeting attendance fees will be paid within three weeks
of a Board of Directors meeting. If a director serves as a member of the Board
of Directors or Committee Chair for less than a full term, fees may be prorated
to actual time served.

Each director of the Company who is not an officer is entitled to reimbursement
for reasonable out-of-pocket expenses. Directors who are employees of, or
consultants to, the Company do not receive additional compensation for their
services as directors of the Company.